Citation Nr: 1001560	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to total disability based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to August 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in 
April 2009.  A transcript of the hearing is associated with 
the claims file. 

In a May 2008 statement of the case, the RO addressed all the 
issues captioned above.  In a June 2008 substantive appeal, 
the Veteran indicated in one section of the applicable form 
that he was appealing only the issues of service connection 
for headaches and entitlement to TDIU.  However, in another 
section, he indicated that symptoms of his service-connected 
psychiatric disorder had become more severe and impaired his 
capacity for employment.  In an April 2009 Board hearing, the 
Veteran indicated he had intended that his appeal include an 
increased rating for PTSD.  The Board will honor the 
Veteran's expressed intent and will proceed with adjudication 
of the appeal for an increased rating for PTSD.  See Percy v. 
Shinseki, 23 Vet.App. 37 (2009). 

The issues of service connection for headaches and for total 
disability based on individual unemployability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.




FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of recurrent 
nightmares, intrusive thoughts, hypervigilance, startle 
reponse, irritability, poor concentration, moodiness, 
fatigue, and occasional feelings of panic and overall 
anxiety.  The Veteran maintains a satisfactory family 
relationship but no longer socializes with friends or engages 
in former recreational activities.  There is no clinical 
evidence of delusions, hallucinations, or deficits in 
hygiene, thought processes, cognition, or communications.  
The Veteran is able to accomplish the activities of daily 
living in and out of the home. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
posttraumatic stress disorder have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, the Court of Appeals for 
Veterans Claims (CAVC) determined that 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.   
However, the Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated that portion of the lower court 
decision that required notification of alternate diagnostic 
codes or potential daily life evidence.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in June 2006, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  
The RO informed the Veteran of the types of evidence that 
would be considered and the respective responsibilities of 
the Veteran and VA to obtain that evidence.  The notice did 
not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and did not 
provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA, the Veteran and his spouse reported 
the symptoms that he experienced and the effect they have on 
him.  The Veteran also discussed the symptoms at his Board 
hearing.  Moreover, based on the notice that was provided to 
him in the rating decision, the notice letter, and the 
statement of the case (SOC), the Veteran is reasonably 
expected to understand what is required to substantiate the 
claim.  The SOC informed him of the applicable diagnostic 
criteria and the reasons for denying the claim and the notice 
letter informed him of the various types of evidence that 
could be submitted in support of his claim.  Accordingly, the 
notice errors did not affect the essential fairness of the 
adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Navy hospital corpsman with 
assignments to a U.S. Marine Corps unit in combat in the 
Republic of Vietnam.  The Veteran contends that his PTSD is 
more severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

VA regulations require evaluation of mental disorders using 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including 
PTSD) provides for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran's current 50 percent rating for PTSD was 
effective in June 1997.  
In February 1999 letter to the Social Security 
Administration, the Veteran's attending VA psychiatrist noted 
that the Veteran's anxiety disorder occasionally manifested 
as symptoms such as chest tightness and fatigue but that 
these symptoms not actually physical in nature.  In August 
2000, a VA physician diagnosed PTSD, panic disorder without 
agoraphobia, and obsessive compulsive traits.  The physician 
assigned GAF scores between 60 and 65 noting some restriction 
of the Veteran's daily activities and interests particularly 
in establishing relationships at work.  However, the 
physician also noted contributions to the panic disorder from 
the Veteran's concerns over a cardiac disability.  The 
Veteran reported flashbacks, intrusive thoughts, 
irritability, anger outbursts, startle response, and 
hypervigilance related to his combat experiences, but there 
were no suicidal ideations, delusions, hallucinations, or 
deficits in hygiene, thought processes, cognition, or 
communications.  In a December 2000 letter, the Veteran's 
attending psychiatrist noted that the Veteran's symptoms 
fluctuated over time and that day to day situational 
stressors caused increased symptoms of the panic disorder 
including impaired concentration, difficulty with task 
completion, and disturbances in motivation and mood.  The 
Veteran was prescribed medication. 

VA outpatient records from 2000 to 2006 showed that the 
Veteran received on-going VA mental health treatment for 
PTSD.  The Veteran participated in individual sessions with 
his attending psychiatrist and in group counseling programs 
for anger management.  Clinicians continued to prescribe 
medication and noted that the Veteran worked at several 
different jobs including taxi and truck driving and his own 
small sales and delivery business.  The claims file also 
contains records of psychiatric evaluations performed for the 
Social Security Administration (SSA) which awarded disability 
benefits to the Veteran effective in November 2006 in part 
for PTSD.   

In VA outpatient records in 2006, clinicians noted the 
Veteran's reports of headaches and increased fatigue. The 
Veteran underwent a total knee replacement in December 2006.  
In March 2007, the Veteran's attending psychiatrist noted 
that the Veteran was still engaged in part time long distance 
truck driving but that he reported an increase in severity of 
mental health symptoms since the knee surgery including daily 
nightmares, panic, chest tightness, irritability, and tension 
headaches.  The physician noted that the Veteran's PTSD 
symptoms remained at baseline with mild depression and that 
his general anxiety tone was better as a result of medication 
with no break-through panic attacks.  The physician noted 
that it was not clear whether panic attacks were separate 
from PTSD.  Primary care physicians scheduled additional 
examinations and testing to identify physical causes for the 
headaches, increased nightmares, and loss of sleep.  

The RO received the Veteran's claim for an increased rating 
for PTSD in April 2007.  

In May 2007, the attending psychiatrist noted increased PTSD 
symptoms including decreased sleep, daytime general tension, 
daily intrusive memories, and anxiety that impaired headache 
management and the Veteran's ability to work.  There were no 
suicidal ideations but low motivation and mood. 

In May 2007, a VA psychologist noted a review of the medical 
records including the previous VA compensation and pension 
examination in August 2000.  The psychologist noted the 
Veteran's report of low mood, decreased concentration, and 
increased intrusive thoughts, hypervigilance, and 
irritability.  The Veteran denied panic attacks or lack of 
impulse control.  The Veteran reported that he had stopped 
driving a truck because of headaches, sleepiness, and lack of 
concentration caused by headaches that he believed were 
secondary to or aggravated by his PTSD.  However, the Veteran 
reported a good family relationship and continued to 
socialize with friends and attend veteran's group meetings 
but engaged in fewer recreational activities.  On 
examination, the psychologist noted no deficits in personal 
hygiene, thought processes, or communications and no 
delusions or hallucinations.  The Veteran described poor 
concentration, ritualistic behavior such as "counting 
things," and fleeting suicidal thoughts related to headaches 
that he had not previously discussed with this attending 
psychiatrist.  The psychologist evaluated the PTSD symptoms 
as mild to moderate and contributed to decreased work 
efficiency during periods of increased stress.  He assigned a 
GAF of 60 to the impact of PTSD and depression.  However, the 
psychologist noted that the symptoms of depression and 
inability to continue to work were more likely than not 
related to his ongoing headaches.  

The same month, a VA physician performed a neurological 
examination and addressed the etiology and impairment 
associated with the Veteran's chronic headaches.  The results 
of this examination and other related medical evidence are 
discussed in the remand section below.  

In an April 2009 statement, the Veteran's spouse noted that 
she observed the Veteran becoming more solitary, neglecting 
his friendships, and displaying hypervigilance and startle 
reaction.  The spouse noted that the Veteran experienced 
nightmares, lack of sleep, and survivor guilt.  The spouse 
also noted that the headache disorder caused the Veteran to 
stop long distance truck driving and led to increased 
irritability and depression.  

In an April 2009 Board hearing, the Veteran reported daily 
nightmares, intrusive thoughts, chest tightness, and 
increased overall tension progressing to near panic, and that 
the tension contributed to his headaches that started after 
his December 2006 knee surgery.  The Veteran continued to 
report increased irritability, hypervigilance, poor 
concentration, moodiness, and fatigue.  The Veteran also 
reported memory impairment in that he occasionally became 
lost while driving.  He also stated that he no longer 
socialized with friends.  He reported instances of road rage 
resulting in a traffic ticket and an altercation with a law 
enforcement official.  All symptoms increased in severity 
after the knee surgery.  The Veteran also discussed symptoms 
associated with headaches and their relationship to stress 
and anxiety. 

The Board concludes that a rating in excess of 50 percent for 
PTSD is not warranted at any time during the period covered 
by this appeal.  The Board concludes that the Veteran and his 
spouse are competent to report on his observed symptoms and 
that their reports are credible because they are consistent 
with symptoms observed and evaluated by VA examiners and 
ongoing mental health care providers.  The Board concludes 
that the Veteran experiences most but not all the features of 
a 50 percent rating.  The weight of credible evidence showed 
moderate occupational and social impairment with reduced 
reliability and productivity due to panic attacks, memory 
impairment, disturbances of motivation and mood, and some 
difficulty in maintaining social relationships.  The Veteran 
is also impaired by nightmares, intrusive thoughts, 
hypervigliance, and startle reaction.  The Veteran underwent 
anger management counseling.  The Veteran reported occasional 
suicide ideation in his Board hearing, however, the ideations 
were not reported to or noted by his regular clinical care 
providers, and no medical intervention was provided.  There 
were no indications of deficits in thought process, judgment, 
personal hygiene, or communications.  The Veteran maintains a 
satisfactory family relationship.  The Veteran and his mental 
health providers attributed his occupational impairment 
primarily to the effects of chronic headaches which is 
addressed in the remand section below.  The Board places 
greatest probative weight on the ongoing evaluations of the 
attending psychiatrist and the VA psychologist in May 2005 
who assigned GAF scores of 60 to 65 indicating a moderate 
level of impairment related to PTSD and additional impairment 
related to chronic headaches. 

A higher rating for PTSD is not warranted because the Veteran 
does not display most of the features of a 70 percent rating.  
There was no evidence of illogical,   obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  The Veteran expressed suicidal 
ideation to adjudicators but not to his clinical care 
providers.  He noted obsessional rituals such as "counting 
things" but the rituals were not reported to clinicians and 
did not appear to interfere with routine activities.  
Although the Veteran was treated for anger control issues and 
experienced difficulty in stressful situations as manifested 
by road rage and confrontations with officials, there is no 
evidence of violent behavior.  The Board places probative 
weight on the opinions of the VA examiners, the attending 
physician, and the Veteran that symptoms such as loss of 
concentration, irritability, and fatigue leading to 
occupational and some social impairment are related to 
chronic headaches  

The Board considered whether the evidence of record showed 
more severe symptoms since the May 2007 examination 
warranting an additional examination.  The Veteran and his 
clinicians noted an increase in severity and impairment 
staring in December 2006, and these symptoms were evaluated 
several months later.  The Board notes that the Veteran 
subsequently stopped working.  However, the Veteran 
attributed his termination of long-haul truck operations to 
his chronic headache disorder.  Outpatient treatment records 
showed additional examination and testing related to those 
headaches but not more frequent or intensive psychiatric care 
or counseling.  Therefore, the Board concludes for the 
purposes of evaluating the Veteran's PTSD under the criteria 
in the General Rating Formula for Mental Disorders that the 
evidence of record is sufficient to decide the claim.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected psychiatric 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment related to the psychiatric disorder that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

A rating in excess of 50 percent for posttraumatic stress 
disorder (PTSD) is denied. 


REMAND

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for chronic headaches.  Records from 
a private physician from January to March 1990 showed that 
the Veteran was treated for constant chronic headaches with 
nausea, blurred vision that was possibly related to stress at 
work or temporomandibular joint dysfunction.  In August 1990, 
the physician diagnosed tension headaches.  The physician 
prescribed medication and followed the treatment until 
January 1991 when he noted improvement and tapered the 
Veteran off the medication.  

As previously discussed, in May 2006, a VA primary care 
physician noted the Veteran's reports of constant headaches.  
In March 2007, the Veteran's attending VA psychiatrist noted 
that the headaches became worse after the Veteran's pain 
medication was changed at the time of knee surgery the 
previous December and that the headaches appeared to coincide 
with increased PTSD symptoms.  A primary care physician the 
same month indicated the need to investigate causes by 
degenerative cervical spine disease and vision deficits.  

In May 2007, a VA physician evaluated the chronic daily 
headaches noting no focal neurologic deficits, muscle 
weakness, or paraspinal spasms.  The physician noted that the 
Veteran had never previously had headaches as a symptom of 
PTSD, that the pattern of headache was not typical of a 
stress-related disorder, and that daily headaches were not 
generally known to be associated with PTSD.  The physician 
noted that the stress of the headaches was aggravating PTSD. 

In April 2008, the Veteran was evaluated at a VA clinic for 
sinusitis after undergoing a magnetic resonance image of the 
brain.  A VA physician in the neurology clinic reviewed the 
imaging study and noted that the etiology of the headaches 
was unknown.  The images showed a mucous retention cyst on 
the right maxillary sinus and bilateral orbital lesions.  A 
VA physician in an ear, nose, and throat clinic noted that 
the Veteran had a wide range of chronic physical symptoms 
including headaches, fatigue, blurry vision, loss of weight, 
tooth pain, and phantom smells.  The examiner ruled out any 
contribution from the sinus retention cyst but recommended an 
ophthalmology evaluation, computed tomography study of the 
maxi face, and thyroid function testing.  The claims file 
does not contain the results of this recommended testing. 

In a June 2008 substantive appeal, the Veteran reported that 
all causes for his headaches other than PTSD had been 
medically ruled out and contended that secondary service 
connection for headaches was thus warranted. 

In April 2009, the Veteran submitted a copy of a December 
2008 medical research article that discussed the results of a 
survey on the prevalence of PTSD in patients experiencing 
migraine or chronic daily headaches.  The authors concluded 
that the frequency of PTSD in patients with episodic or 
chronic migraine headaches was higher than the historic 
prevalence of PTSD in the general population and that PTSD 
was a risk factor for migraine chronification in those 
patients with migraine depression.  The study was not based 
on clinical examinations but was limited to a review of 
questionnaires provided by headache patients, over 90 percent 
of which were women.  The authors also acknowledged 
limitations in the study because there was no headache-free 
control group and noted that any association between PTSD and 
migraine is complex and probably multifactorial.  The study 
has not been reviewed by any of the Veteran's physicians for 
applicability to the Veteran's particular case. 

In an April 2009 Board hearing, the Veteran described his 
headache symptoms and the effect they have on his ability to 
work and operate a motor vehicle.  In November 2009, the 
Board received additional medical evidence and a waiver of 
review by the agency of original jurisdiction.  In a February 
2008 clinical note, a consulting physician and associate 
professor of neurology noted that he examined the Veteran 
regarding his chronic daily headaches.  The Board notes that 
his examination preceded the VA examinations in April 2008 
and that the letter was addressed to a physician, Dr. D.J.C.  
It is not clear whether the physician is a VA neurologist or 
on the staff at the University of Wisconsin or whether the 
physician also examined and treated the Veteran.  The 
consulting physician did not discuss the medical article 
submitted by the Veteran but did note that the headaches 
represented a chronic sensitization "that is not uncommonly 
seen in posttraumatic stress disorder..."  However, the 
physician recommended further investigation with a magnetic 
resonance image and weight loss, as the risk of refractive 
headaches was four to five times greater in patients who are 
overweight.  He also recommended medication and diet changes, 
chiropractic therapy, acupuncture, massage, yoga, limitation 
of caffeine intake and other therapies.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board concludes that the medical article provided some 
statistical evidence of a relationship in the general 
population between PTSD and headache.  However, the authors 
expressed limitations in the study which did not include any 
clinical examinations.  The consulting physician who examined 
the Veteran in February 2008 suggested that association was 
"not uncommonly seen" but did not provide a clear rationale 
why the association existed in the Veteran's case.  The 
physician also advised additional studies and several 
different therapeutic approaches that addressed other 
physical etiologies.  Furthermore, the following months, VA 
clinicians performed a magnetic resonance image that required 
further medical investigation which is not of record. 

The Board acknowledges the Veteran's report that medical 
examinations and testing failed to identify the cause for his 
headaches.  However, the Board concludes that VA and private 
physicians recommended several different tests and therapies 
to determine the cause and treat the headache symptoms, 
suggesting that an etiology of the headaches could be 
determined.  The Board does not conclude that service-
connection for chronic headaches is warranted by default as a 
result of an absence of evidence when the record showed that 
additional testing and investigation was medically advised.  

Additionally, the Board notes that an assignment of TDIU is 
dependent, in part, on a calculation of the overall 
disability percentage that a veteran has for his service- 
connected disabilities and causes for his occupational 
impairment. As an award of service connection for a headache 
disability could affect the veteran's eligibility for TDIU, 
the claim for entitlement to TDIU appears to be inextricably 
intertwined with the claim for entitlement to service 
connection for a psychiatric disability. See generally 
Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 
Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).  
Therefore, the Board is deferring action on the issue of 
entitlement to TDIU until after the Board has the opportunity 
to adjudicate the issue of entitlement to service connection 
for headaches.



Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the address 
of Dr. D.J.C., the physician to whom the 
consultant in February 2008 addressed his 
correspondence.  Request authorization, 
and, if authorized, request any records 
of examination and treatment by Dr. 
D.J.C. related to headaches and PTSD and 
associate any records received with the 
claims file. 

2.  Request all records of pertinent VA 
treatment and examination from April 2008 
to the present and associate any records 
received with the claims file. 

3.  Then, schedule the Veteran for a VA 
neurological examination by a VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the physician order 
any appropriate testing or imaging 
studies, provide an evaluation of the 
veteran's chronic headaches, and provide 
an opinion whether any headache disorder 
is at least as likely as not (50 percent 
or greater possibility) secondary to 
service connected PTSD, to other 
psychiatric disorders, or to any other 
aspect of service.  Request that the 
physician comment specifically on the 
medical research article in the claims 
file and any other applicable medical 
research relevant to the relationship 
between PTSD and chronic headaches that 
is applicable to the Veteran's specific 
medical history and current disorder.  
Request that the physician also comment 
on the results, if any, of VA 
investigation of physical causes for the 
headaches.  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims for service 
connection for headaches and TDIU.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


